DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final action for application number 17/058,807 in response to an amendment filed on 05/16/2022; the original application filed on 11/25/2020. Claims 21-40 are currently pending and have been considered below. Claims 21, 30 and 39 are independent claims. Claims 1-20 have been cancelled.
Response to Arguments
Applicants’ arguments in the instant Amendment, filed on *, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant’s arguments: that the cited portions of Wei fail to disclose or suggest the feature of "accessing, from a database accessible to the domain proxy, a policy for the base station.”
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Wei et al. does teach accessing, from a database accessible to the domain proxy, a policy for the base station, the examiner would like to draw attention to Paragraph [0055] of Wei et al. (the proxy server needs to selectively store the spectrum resources sent by the database, based on the spectrum usage situation of the region managed by the proxy server, and then updates database of the proxy server based on the selected spectrum resources), also please see Paragraph [0089] of Wei et al. (The proxy server obtains and stores the spectrum allocation policy), wherein Wei et al. teaches that the proxy server is able to access a database that stores a policy of spectrum usage by the access device of figure 3 which represents a base station.
Applicant’s arguments: that the cited portions of Mitola fail to disclose or suggest the feature of “selectively providing, from the domain proxy and based on the policy, the request to a spectrum access server (SAS) that is responsible for allocating portions of the frequency band.”
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Mitola et al. selectively providing, from the domain proxy and based on the policy, the request to a spectrum access server (SAS) that is responsible for allocating portions of the frequency band, the examiner would like to draw attention to Mitola et al. Paragraph [0105] In step 605, the PAL-UE makes access requests to their associated PAL infrastructure node. In step 610, the PAL infrastructure node aggregates the spectrum needs of their associated UE. In step 620, the SAS receives all the PAA requests from all the PAL infrastructure nodes that are bidding for spectrum. Wherein Mitola taches based on the above citation that a proxy server “PAL-UE provides spectrum access requests to a SAS “spectrum access server”.
The Examiner respectfully suggests that the claim be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at 571-270-1921 to schedule an interview.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2015/0011234 A1) in view of Mitola et al. (WO 2015/084959 A1).

Regarding claims 21, 30 and 39, a method comprising: 
receiving, at a domain proxy, a request from a base station for allocation of a first portion of a frequency band to support cellular communication in a geographic area that is indicated in the request, [Please see Figure 1, Ref # 103 and figure 3, ref # 307, The spectrum resource request includes parameters such as the location of the access device, the access device identification, a scope of the access device, an antenna characteristic of the access device, a bandwidth requirement of the access device and a usage time of the access device, to facilitate the proxy server allocating proper spectrum resources to the access device, (Paragraphs 82 and 83)],
accessing, from a database accessible to the domain proxy, a policy for the base station, [Please see Figure 3, Ref # 308, the proxy server obtains a spectrum allocation policy of the proxy server, (Paragraph 86), also see Paragraphs 55, 87 and 89],  
Wei et al. fails to explicitly teach selectively providing, from the domain proxy and based on the policy, the request to a spectrum access server (SAS) that is responsible for allocating portions of the frequency band
Mitola et al. teaches that in step 620, the SAS receives all the PAA requests from all the PAL Infrastructure Nodes that are bidding for spectrum. In step 625, the SAS verifies the Priority Application to check the eligibility of requests, (Mitola et al., Paragraph 105), In step 660, SAS determines the winning bidders and grants Priority Access Authorization(s) for the upcoming Access Authorization Period, (Mitola et al., Paragraph 106), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include selectively providing, from the domain proxy and based on the policy, the request to a spectrum access server (SAS) that is responsible for allocating portions of the frequency band, (Mitola et al., Paragraphs 105 and 106), in order for the spectrum access system grants rights to one or more of the requesting devices, to use a portion of the shared spectrum during the requested use period based on the decision making process, (Mitola et al., Paragraph 4). 

Regarding claims 22 and 31, the method wherein the frequency band is available for exclusive allocation to an incumbent device, and wherein the base station is required to vacate the first portion of the frequency band in response to the incumbent device arriving in the geographic area and being allocated a second portion of the frequency band that overlaps with the first portion, [The SAS can also use this information to determining when a PAL infrastructure Node is using spectrum that it holds a priority access authorization, (Mitola et al., Paragraphs 150 and 156)].

Regarding claims 23 and 32, the method wherein accessing the policy comprises accessing at least one of information indicating a group of base stations including the base station, an active time interval for the base station or the group of base stations, and information indicating whether the base station or the group of base stations is active, inactive, or blocked from access to the SAS, [Entities may be grouped in entity "classes", which represent systems that have similar properties. For example, there might be a class for wireless backhaul systems, and there might be a class for mobile network operators, and there might be a class for private indoor Long Term Evolution (LTE) network operators, etc. Grouping the entities into classes assists later in the Priority Application and Access Authorization processes, helping the SAS to assess which systems can coexist and share spectrum and which cannot, (Mitola ET AL., Paragraph 65)].

Regarding claims 24 and 33, the method wherein selectively providing the request to the SAS comprises examining at least one value in at least one mandatory field of the request, [If there isn't a PAD record for the Entity, then the SAS may reject the Priority Application. Priority Applications may be applicable (that is, valid) for the Priority Application Period. In other words, if the SAS approves a Priority Application by an entity, it may be in force for the Priority Application Period, which could for example be for one year, (Mitola et al., Paragraphs 83-86)].

Regarding claims 25 and 34, the method wherein selectively providing the request to the SAS comprises:
providing the request to the SAS in response to the at least one value indicating that the base station is permitted to request allocation of the first portion of the frequency band, [When the SAS receives an Access Authorization request from a PAL Infrastructure Node (authorized by a network operator through the distribution of sCash), the SAS may have the information to decide whether or not to grant that request given the needs of federal spectrum usage, (Mitola et al., Paragraph 129)],
and rejecting the request in response to the at least one value indicating that the base station is not permitted to request allocation of the first portion of the frequency band, [The SAS may decline the Priority Access Authorization for a given portion of a PAL in order to obfuscate sensitive federal operations, (Mitola et al., Paragraph 129)].

Regarding claims 26 and 35, the method wherein the at least one value in the at least one mandatory field comprises an identifier of the base station or a group including the base station, and wherein the domain proxy maintains a list of identifiers of base stations or groups of base stations that are permitted to request allocation of portions of the frequency band, [identifying, by the spectrum access system, a set of priority access licenses for associated lower priority devices to use the shared spectrum, wherein use of a spectrum band associated with each priority access license from the set of priority access licenses may (a) negatively impact the top priority device's use of the spectrum band, (b) receive interference from the top priority device's use of the spectrum band, or both. In some embodiments, the method further comprises transmitting, (Mitola et al., Paragraph 169)].

Regarding claims 27 and 36, the method wherein selectively providing the request to the SAS comprises aggregating the request with at least one other permitted request and providing the aggregated requests to the SAS, [The PAL Infrastructure Nodes or GAA Infrastructure Nodes may aggregate usage requirements of the UEs that are associated with them in order to determine the supplemental bandwidth requirement to request Priority Access Authorization for at any given time and in any given geography, (Mitola et al., Paragraph 100)].

Regarding claims 28 and 37, the method further comprising:
providing configuration parameters to the base station, wherein the configuration parameters comprise at least one of a serial number, a geographic location, preferred frequencies in the frequency band, secondary frequencies in the frequency band, a bandwidth, an antenna height, and a transmit power, [After allocating the spectrum resource for the access device, the proxy server records information related to the access device, such as an ID, a geographic location of the access device and the spectrum resources allocated for the access device, (Wei et al., Paragraph 98)].



Regarding claims 29 and 38, the method further comprising:
performing, at the domain proxy, a traffic analysis of requests received from base stations, [The SAS can use this data, or similar collectable data which indicates the resource usage within the entity network, to determine the usage level of Priority Access Authorizations, (Mitola et al., Paragraphs 151 and 152)], 
and configuring parameters of the domain proxy based on the traffic analysis, [Infrastructure Nodes or other network nodes in an entity that supports federal spectrum sharing can be required to have Application Programming Interfaces (APIs) that can be provided to the SAS in order to collect the real time accounting streaming data, or this data can be collected over any IP session at a higher layer of the protocol stack, (Mitola et al., Paragraphs 151 and 152)].

Regarding claim 40, the domain proxy further comprising: 
a coexistence manager to perform channel allocation and interference mitigation, [Mitola et al., Figure 6, Ref # 625], 
an analytics module configured to perform a traffic analysis of requests received from base stations and configure parameters of the domain proxy based on the traffic analysis, [Mitola et al., Figure 6, Ref # 60, 635, 640]
and a web interface to receive configuration parameters that are used to configure the domain proxy, [Infrastructure Nodes or other network nodes in an entity that supports federal spectrum sharing can be required to have Application Programming Interfaces (APIs) that can be provided to the SAS in order to collect the real time accounting streaming data, or this data can be collected over any IP session at a higher layer of the protocol stack, (Mitola et al., Paragraphs 151 and 152)].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478